Citation Nr: 0124645	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-00 290	)	DATE
	)
	)

Certified on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased rating evaluation 
for the service-connected disability. 

During the pendency of this matter, jurisdiction of this case 
was transferred to the RO located in St. Petersburg, Florida.  
In a September 2000 rating action, the RO continued the 
previous denial of the appellant's claim for an increased 
evaluation for his service-connected post-traumatic stress 
disorder.  In correspondence, dated in January 2001, the 
service representative, on behalf of the appellant, noted his 
continued disagreement with this adverse determination, and 
posited further argument in support of the appellant's claim. 

The record reflects that the appellant was afforded a 
videoconference hearing in May 2001 in conjunction with his 
appeal in this matter.  Based upon representations made 
during the hearing, the record was held in abeyance for 30 
days to permit the submission of additional evidence.  In 
June 2001, medical evidence was submitted directly to the 
Board for consideration in this matter.  A waiver of RO 
consideration of this evidence was provided by the appellant.

Finally, the Board notes that a preliminary review of the 
record discloses the appellant, in correspondence dated in 
May 1998 and more recently during his May 2001 hearing, 
asserted that the severity of his PTSD symptomatology 
rendered him unemployable.  The Board finds that the 
appellant has raised the issue of entitlement to a total 
rating based upon individual unemployability due to service-
connected disability.  See, Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  Inasmuch as this issue has not been 
developed for appellate review, the matter is referred to the 
RO for the appropriate action.

FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post-traumatic stress disorder is 
manifested by anxiety, chronic anger, irritability with 
outbursts of rage, sleep disturbance, nightmares, intrusive 
thoughts, social isolation, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a careful and considered review of the evidence, 
which reflects that the appellant's PTSD symptoms impact 
somewhat upon the his functional capacity, in that his 
disorder is manifested by anxiety, chronic anger, and 
intrusive experiences, it is the opinion of the Board that 
his present level of impairment is not indicative of a higher 
level of impairment, the amount needed to warrant an 
increased evaluation (to 70 percent or higher) under the 
provisions of Diagnostic Code 9411. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2000).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000). 

In considering the severity of a disability, the Board has 
reviewed the appellant's medical history.  38 C.F.R. §§ 4.1, 
4.2 (2000).  The current rating is based on the current 
extent of the disability, consequently the focus of the 
Board's inquiry will be on the recent evidence, which is the 
most probative source of information as to the current extent 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

During a May 2001 hearing, the appellant offered testimonial 
evidence regarding the severity of his PTSD symptomatology.  
The appellant indicated that while he has experienced some 
improvement on medication, he has persistent symptoms.  The 
appellant's wife reported that the initiation of medication 
was beneficial in treating the appellant's symptomatology, 
although he continues to experience persistent symptoms. 

Under Diagnostic Code 9411, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks) impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

The Board finds that the appellant's psychiatric condition 
does not reflect symptoms of such severity to result in 
occupational and social impairment with deficiencies in most 
areas which interfere with routine activities.  The appellant 
has been evaluated as moderately severely impaired in his 
ability to establish and maintain effective work and social 
relationships.  In this regard, the medical evidence of 
record, including VA medical examination, hospital, and 
outpatient reports, demonstrates that the appellant 
experiences euthymia, anxiety, chronic anger, intrusive 
thoughts, and sleep disturbance.  However, the medical 
evidence has consistently shown the appellant to be coherent, 
with no impairment in thought processes, or evidence of 
delusions or hallucination.  While the appellant reported his 
memory to be impaired, he was able to recall objects, 
concentrate well enough to perform serial calculations, and 
to spell in verse on VA examination in 1999.  The evidence 
further reveals that the appellant has been married for 20 
years to his second wife, with whom he shares a quiet, 
reclusive lifestyle.  It was noted that the appellant goes 
out socially, and describes a close relationship with two 
friends.  The record reflects that while the appellant's 
symptoms cause him some distress, he was evaluated with no 
more than moderate impairment on VA examination.  The 
appellant has shown demonstrable improvement in his symptoms 
as indicated on VA medical examination and outpatient 
reports, and as confirmed by the appellant.  In that respect, 
the VA examiner noted that the objective findings on 
examination were indicative of slight improvement in the 
appellant's level of social and industrial impairment when 
compared to findings documented on previous evaluation.  
Notably, the appellant reported that he was no longer 
troubled by PTSD symptoms during evaluation in December 2000.  
Further, the Board notes that the assembled medical reports 
reflect GAF assessments ranging from 55 to 65, noted to 
reflect symptoms of no more than moderate severity.  Finally, 
the appellant has asserted that he is rendered unemployable 
due to his PTSD.  He reported that he last worked in 
September 1996, and that he experienced difficulty 
interacting with coworkers.  In this context, the appellant 
points to notations contained in clinical reports dated in 
September 1997 and July 1999 regarding his employment status.  
However, in each instance, the examiner objectively evaluated 
the appellant with PTSD symptoms characterized as moderate in 
nature.  Moreover, the Board notes that there is no evidence 
from any employer that the appellant's PTSD symptoms 
adversely affected his employment. 

In this case, while there is some evidence of the criteria 
required for a 70 percent rating, specifically, evidence that 
the appellant has some irritability, and difficulty adapting 
to stressful circumstances, the Board finds that the 
appellant's PTSD symptoms more nearly approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  Specifically, there is no significant evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; impaired impulse control, spatial disorientation 
and neglect of personal appearance and hygiene.  In this 
regard, although he may have some difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and in establishing and maintaining effective 
relationships, these symptoms are not shown to be of such 
severity as to warrant a 70 percent evaluation.  As noted, 
the medical evidence shows that the appellant's orientation, 
speech, thought processes and cognitive abilities have 
consistently been found to be unremarkable.  The Board 
therefore finds that the evidence does not show that the 
appellant's symptoms are of such severity to warrant a 70 
percent rating.

The evidence in the appellant's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against his claim for an increased evaluation.  Thus, the 
reasonable doubt doctrine does not apply, and an increased 
rating for PTSD must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In reaching this decision, 
the Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that none of these provisions would provide a 
basis for a higher evaluation in this instance. 

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), by virtue of the rating decision, Statement of 
the Case, and Supplemental Statement of the Case, the 
appellant and his representative were given notice of the 
information and medical evidence necessary to substantiate 
his claim.  The record reflects that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim.  Indeed, 
it appears that all evidence identified by the appellant has 
been obtained and associated with the claims file.  
Specifically, the RO has obtained VA treatment records, and 
the appellant has submitted additional VA treatment reports 
for consideration in this matter.  In addition, the RO has 
provided the appellant with further VA examination in 
February 1999.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
appellant in this case.  Therefore, further development is 
not warranted.  Accordingly, the Board finds that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist.  VCAA, See regulatory changes at 66 Fed. Reg. 
25,620, 25,620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326). 

In its review of this matter, the Board has considered the 
lay assertions of the appellant and his wife.  In the context 
of this case, the appellant and his wife, in their respective 
written statements and testimonial evidence, maintain that 
the appellant's service-connected PTSD condition is 
manifested by symptomatology of greater severity than 
currently assessed in the 50 percent rating evaluation.  Each 
has described symptomatology indicative of greater than 
moderate disability, particularly with regard to the impact 
of the appellant's chronic psychiatric symptoms on his daily 
activities.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these assertions regarding the 
severity of the appellant's symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
In this regard, the Board has concluded that the objective 
medical evidence is not consistent with the severity of 
symptoms reported by the appellant and his wife, and does not 
warrant a higher rating evaluation.


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

